Citation Nr: 1146078	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  03-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	N. Foti, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active duty for training in the National Guard between June and November 1977, and active service in the United States Army between August 1980 and August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim has been before the Board on two occasions, and was reopened in August 2009 (and remanded for further development), and denied in September 2010.  The Veteran appealed the adverse decision to the U.S. Court of Appeals for Veterans Claims (Court) which vacated and remanded the September 2010 decision.    

The Veteran appeared at a Videoconference hearing in March 2005.  A transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case was denied service connection for a bilateral knee disorder in a Board decision dated in September 2010.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a joint motion for remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs, the 2010 Board decision was vacated and remanded for further development in a January 2011 Court order.  This remand serves to effectuate that order.  

The joint motion for remand determined that the Board had not fully complied with its duty to assist the Veteran when it did not attempt to secure specifically identified records from Ft. Leonard Wood, Missouri.  The Veteran contends that he injured his knees while on active duty for training (ACDUTRA) between June and July 1977 while participating in Basic Training.  The record reflects ACDUTRA between June 1977 and November 1977; however, after what the Board deemed an exhaustive search, no records of treatment from this period were located at the time of the Board's denial.  

The joint motion noted that VA had been informed by the Department of the Army in June 2003 of a possible repository for additional records at the National Personnel Records Center (NPRC).  The Veteran was informed in this letter of the unavailability of documentation of clinical hospitalization during ACDUTRA in his personnel records, and of his ability to list the approximate dates of hospitalization, and to send a request for a copy of clinical medical records to NPRC at 9700 Page Avenue, St. Louis, Missouri 63132-5100.   The Court determined that no action was taken by VA in following up with NPRC to see if such records were, in fact, present.  Essentially, the Court's determination was that the Army's letter put both VA and the Veteran on notice that there were no treatment records from Ft. Leonard Wood in his personnel records, and that any clinical records may have been submitted to NPRC at a separate repository for medical records.  It is implied by the joint motion that these records could, at least potentially, exist in a separate location than those medical records already obtained from NPRC and included in the claims file.  Thus, the Court determined that as no effort was made to locate these additional ACDUTRA clinical records with the NPRC at the location provided by the Army department, that the Board had failed in its duty to assist the Veteran.  

The Board, in its now-vacated decision, had initially determined that ACDURTRA records were not available after an exhaustive search of both state and federal repositories (which included the NPRC, as service treatment records are in the claims file).  Nonetheless, the Court has determined that there is a potential separate area for Ft. Leonard Wood clinical records at some other location at the NPRC.  In satisfaction of the Court's remand, the case will be remanded in an attempt to locate these outstanding ACDUTRA records.  All possible locations (NPRC and any other service department repository) should be scoured in this attempt, and should no clinical ACDUTRA records be located after an exhaustive search, the record should be so annotated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and attempt to obtain clinical  treatment records from the Veteran's ACDUTRA service at Fort Leonard Wood, Missouri.  The request must specifically be submitted to the NPRC at 9700 Page Avenue, St. Louis, Missouri 63132-5100.  NPRC must check for all ACDUTRA records between June and November 1977 at Fort Leonard Wood, Missouri, with particular attention to any clinical visits occurring between June and July 1977.  Should these records not be found at this or at any other government repository after an exhaustive search, the record should be so annotated.  

Additionally, all outstanding VA treatment records should be obtained and associated with the claims file.  Should the Veteran have had any additional treatment for his knees since the September 2010 Board decision, he is encouraged to identify the treatment locations and dates.  After securing the appropriate waivers, if any additional treatment is identified, such records should be obtained and copies associated with the claims file.  

2.  Following the completion of the above-directed development, re-adjudicate the claim for entitlement to service connection for a bilateral knee disability.  Should the claim not be granted, issue an appropriate supplemental statement of the case and forward the claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


